NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses broadening reissue U.S. Application No. 17/021,405 (“instant application”).  Examiners find the actual filing date of the instant application is September 15, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,836,961, (“‘961 Patent”) issued December 5, 2017. The ‘961 Patent was filed on Jul. 28, 2015 as U.S. Application No. 14/811,156 (“156 Application”), titled “SYSTEM AND METHOD FOR CORRECTING POSITION INFORMATION OF SURROUNDING VEHICLE.”
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘961 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘961 Patent.
5.	Examiners find seven (7) additional continuation reissue applications all of which are reissue applications for the ‘961 Patent. These applications are:
(1)	U.S. App. No. 16/540,257 (“’257 Application”);
(2)	U.S. App. No. 16/716,840 (“’840 Application”);
(3)	U.S. App. No. 16/716,787 (“’787 Application”);
(4)	U.S. App. No. 17/021,271 (“’271 Application”);
(5)	U.S. App. No. 17/021,695 (“’695 Application”);
(6)	U.S. App. No. 17/021,867 (“’867 Application”);
(7)	U.S. App. No. 17/021,915 (“’915 Application”).
claims 1-17 (“Patented Claims”). In the preliminary amendment filed October 26, 2020 ("OCTOBER 2020 CLAIM AMENDMENTS"), claims 1-17 are cancelled and claims 18-30 are added, which are grouped as follows:
Apparatus claims 18-22;
Method claims 23-25;
Apparatus claims 26-30.
Priority Claims
7.	Examiners find the instant application is claiming foreign priority to KR 10-2014-0156134 filed Nov. 11, 2014. All certified copies of the priority document have been received in Application No. 14/811,156. 
8.	Because the instant application claims foreign priority and priority has been perfected, the presumed effective U.S. filing date of the instant application is Nov. 11, 2014.
Notice of Pre-AIA  or AIA  Status
9.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
11.	The OCTOBER 2020 CLAIM AMENDMENTS are objected to because Applicant has not supplied an explanation of the support in the disclosure of the patent for the changes made to the claims (see 37 CFR §1.173(c)). CORRECTION IS REQUIRED.
Claim Interpretation
12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are found in claims 18-22 and claims 27-31. 

--Claims 18-22--
--“a front vehicle location unit comprising one or more processors configured to…”--
As to step (A), Examiners find “a front vehicle location unit comprising one or more processors configured to…” is a generic placeholder.
Under MPEP §2181(I), the presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Under MPEP §2181(I), sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
Specifically, Examiners find the addition of the limitation “one or more processors” to the claim term “front vehicle location unit” in base claim 18 is not ‘sufficient structure to perform the claimed function’ (i.e. “obtain…identifier information…, measure a distance…, and determine a position…”) because the claim language does not specify the exact structure that performs the function in question.
In other words, one of ordinary skill in the art would need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure to “obtain…identifier information…, measure a distance…, and…determine a position…” because the claimed “one or more processors,” without more, is insufficient to perform the claimed functions of ‘obtaining’ and ‘determining.’
Specifically, Examiners find one of ordinary skill in the art would need to resort to the portion of the ‘961 Patent specification for algorithms to execute the ‘obtaining,’ ‘measuring,’ and ‘determining’ functions because the claimed “one or more processors” are merely general purpose microprocessors and not special purpose computers to perform the claimed ‘obtaining,’ ‘measuring,’ and ‘determining’ functions (see MPEP §2181(II)(B)).
	Because the words of the claim itself do not specify sufficient structure for performing the functions of ‘obtaining,’ ‘measuring,’ and ‘determining,’ the “front vehicle location unit comprising one or more processors configured to…” is presumed to is presumed to invoke §112, sixth paragraph.

“obtain identifier information of a second vehicle that is travelling in front of the first vehicle”;
“measure a distance from the first vehicle to the second vehicle” and
“determine a position of the second vehicle using the measured distance from the first vehicle to the second vehicle.”
As to step (C), Examiners find the corresponding structure for “a front vehicle location unit comprising one or more processors configured to…” is col.4:41-col.5:19.
--“a position information correcting unit comprising one or more processors configured to…”--

As to step (A), Examiners find “a position information correcting unit comprising one or more processors configured to…” is a generic placeholder.
Under MPEP §2181(I), the presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Under MPEP §2181(I), sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
Examiners find the addition of the limitation “one or more processors” to the claim term “position information correcting unit” in base claim 18 is not ‘sufficient structure to perform the claimed function because the claim language does not specify the exact structure that performs the function in question.
In other words, one of ordinary skill in the art would need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure to “identify the identifier information…, compare the determined position…, determine a correction value…, and correct the received position information…” because the claimed “one or more processors,” without more, is insufficient to perform the claimed functions of ‘identifying,’ ‘comparing,’ ‘determining,’ and ‘correcting.’
Specifically, Examiners find one of ordinary skill in the art would need to resort to the portion of the ‘961 Patent specification for algorithms to execute the ‘identifying,’ ‘comparing,’ ‘determining,’ and ‘correcting’ functions because the claimed “one or more processors” are merely general purpose microprocessors and not special purpose computers to perform the claimed ‘identifying,’ ‘comparing,’ ‘determining,’ and ‘correcting’ functions (see MPEP §2181(II)(B)).
	Because the words of the claim itself does not specify sufficient structure for performing the functions the claimed “position information correcting unit comprising one or more processors configured to…” is presumed to invoke §112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to step (B), Examiners find the following corresponding function for the generic place holder “a position information correcting unit.” 
“identify the identifier information of the second vehicle among the identifier information of the one or more surrounding vehicles received by the surrounding vehicle information receiver,”

“compare the determined position of the second vehicle with the received position information of the second vehicle among the position information of the one or more surrounding vehicles received by the surrounding vehicle information receiver”
“determine a correction value based on a difference between the received position information of the second vehicle and the determined position of the second vehicle,” and
“correct the received position information of the one or more surrounding vehicles excluding the second vehicle according to the determined correction value.”
As to step (C), Examiners do not find a corresponding structure for the claimed functions. Specifically, Examiners do not find a corresponding structure for the functional language “…correct the received position of the one or more surrounding vehicles excluding the second vehicle…” because it is new matter. See §251-New Matter, §112-2nd¶-Indefiniteness, and §112-1st¶ written description rejections below.
--Claims 26-30--
--“a front vehicle location unit comprising one or more processors configured to…”--
As to step (A), Examiners find “a front vehicle location unit comprising one or more processors configured to…” is a generic placeholder.
Under MPEP §2181(I), the presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Under MPEP §2181(I), sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
Specifically, Examiners find the addition of the limitation “one or more processors” to the claim term “front vehicle location unit” in base claim 26 is not ‘sufficient structure to perform the claimed function’ (i.e. “obtain…identifier information…, measure a distance…, and determine a position…”) because the claim language does not specify the exact structure that performs the function in question.
In other words, one of ordinary skill in the art would need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure to “obtain…identifier information…, measure a distance…, and…determine a position…” because the claimed “one or more processors,” without more, is insufficient to perform the claimed functions of ‘obtaining’ and ‘determining.’
Specifically, Examiners find one of ordinary skill in the art would need to resort to the portion of the ‘961 Patent specification for algorithms to execute the ‘obtaining,’ ‘measuring,’ and ‘determining’ functions because the claimed “one or more processors” are merely general purpose microprocessors and not special purpose computers to perform the claimed ‘obtaining,’ ‘measuring,’ and ‘determining’ functions (see MPEP §2181(II)(B)).
	Because the words of the claim itself do not specify sufficient structure for performing the functions of ‘obtaining,’ ‘measuring,’ and ‘determining,’ the “front vehicle location unit comprising one or more processors configured to…” is presumed to is presumed to invoke §112, sixth paragraph.
	As to step (B), Examiners find the following corresponding function for the generic placeholder:
“obtain identifier information of a surrounding object that is located in the surrounding area of the first vehicle”;
“measure a distance from the first vehicle to the surrounding object” and
“determine a position of the surrounding object using the measured distance from the first vehicle to the surrounding object.”
As to step (C), Examiners find the corresponding structure “a front vehicle location unit comprising one or more processors configured to…” is col.4:41-col.5:19.
--“a position information correcting unit comprising one or more processors configured to…”--

	As to step (A), Examiners find “a position information correcting unit comprising one or more processors configured to…” is a generic place holder.
Under MPEP §2181(I), the presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Under MPEP §2181(I), sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
Examiners find the addition of the limitation “one or more processors” to the claim term “position information correcting unit” in base claim 26 is not ‘sufficient structure to perform the claimed function because the claim language does not specify the exact structure that performs the function in question.
In other words, one of ordinary skill in the art would need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure to “identify the identifier information…, compare the determined position…, determine a correction value…, and correct the received position information…” because the claimed “one or more processors,” without more, is insufficient to perform the claimed functions of ‘identifying,’ ‘comparing,’ ‘determining,’ and ‘correcting.’
one or more processors” are merely general purpose microprocessors and not special purpose computers to perform the claimed ‘identifying,’ ‘comparing,’ ‘determining,’ and ‘correcting’ functions (see MPEP §2181(II)(B)).
	Because the words of the claim itself does not specify sufficient structure for performing the functions the claimed “position information correcting unit comprising one or more processors configured to…” is presumed to invoke §112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to step (B), Examiners find the following corresponding function for the generic place holder “a position information correcting unit.” 
“identify the identifier information of the surrounding object among the identifier information of the one or more surrounding vehicles received by the surrounding vehicle information receiver,”

“compare the determined position of the surrounding object with the received position information of the surrounding object among the position information of the one or more surrounding vehicles received by the surrounding vehicle information receiver”
“determine a correction value based on a difference between the received position information of the surrounding object and the determined position of the surrounding object,” and
“correct the received position information of the one or more surrounding vehicles excluding the surrounding object according to the determined correction value.”
claims 18-22, which is directed to ‘obtaining,’ ‘measuring,’ and ‘determining’ the positon of vehicles, the function of claims 26-30 is directed to ‘obtaining,’ ‘measuring,’ and ‘determining’ the positon of objects, which do not employ vehicle-to-vehicle communication (i.e., V2V communication). See §251, §112(a), and §112(b) rejections below.
In addition, Examiners do not find a corresponding structure for the functional language “…correct the received position of the one or more surrounding objects excluding the surrounding object…” because it is new matter. See §251-New Matter, §112-2nd¶-Indefiniteness, and §112-1st¶ written description rejections below.
Claim Rejections - 35 USC § 101
13.	As best understood, claims 23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
--Claim 23--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “obtaining…identifier information of a front travelling vehicle” may be achieved, by a human, by merely looking at the license plate of the front travelling vehicle.1
determining, by a measurement device’ a position of the front travelling vehicle” may be achieved, by a human, by merely looking at highway mile markers (i.e., the measurement device) and judging how far the vehicle in front of her is travelling.
Examiners find the limitation “receiving identifier information and position information of the one or more surrounding vehicles that are travelling in the surrounding area,” may be achieved, by a human, merely by listening to a recited list of vehicle license plates and their respective positions.
Examiners find the limitation “identifying a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of the one or more surrounding vehicles as being a matching surrounding vehicle corresponding to the front travelling vehicle; determining a correction value based on a difference between the received position information of the matching surrounding vehicle and the determined position of the front travelling vehicle,” may be achieved, by a human, who has listened to the recited list of vehicle plates and their respective positions and determines whether the car in front of her is located in the position recited in the received list of surrounding vehicles.
Examiners find the limitation “correcting the received position information of the matching surrounding vehicle according to the determined position of the front travelling vehicle,” may be achieved, by a human, merely by correcting the list of the license plates of the surrounding vehicles and their respective stated positions with the determined relative position.
claim 23 is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this abstract idea) is not integrated into a practical application. Specifically, the addition of the phrase “by a sensor” does not integrate the abstract idea of “obtaining…identifier information of a front travelling vehicle” into a practical application because the “sensor” is merely the tool to perform the abstract idea of “…obtaining…identifier information of a front travelling vehicle) (see MPEP §2106.05(f)).
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, and correcting) are directed to the abstract idea and the claim does not include additional elements.
--Claim 25--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “correcting the received position information of the matching surround vehicle according to the determined correction value” may be achieved, by a human, merely by considering the list of license plates 
Thus, the addition of this limitation to the mental processes of base claim 23, considered as a whole, is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because all the claim limitations are directed to the abstract idea and the claim does not include additional elements.
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations are directed to the abstract idea and the claim does not include additional elements.
35 USC § 251-New Matter
14.	Claims 18-30 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.
The added material which is not supported by the prior patent is “the one or more surrounding vehicles excluding the second vehicle...,” “the one or more surrounding vehicles excluding the matching surrounding vehicle...,” “the one or more surrounding vehicles excluding the surrounding object...” of claims 18-22, 23-25, and 26-30, respectively. 
As to claims 26-30, Examiners find the shift in claim terms from “vehicle” to “object” is new matter.
As to the specification amendment filed October 26, 2020, the amendment from “in its entirety” to “for all purposes” is new matter because “for all purposes” is broader than “in its entirety.”
Claim Rejections - 35 USC § 112
15.	Claims 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiners do not find a description of the following limitations: “the one or more surrounding vehicles excluding the second vehicle...,” “the one or more surrounding vehicles excluding the matching surrounding vehicle...,” “the one or more surrounding vehicles excluding the surrounding object...” of claims 18-22, 23-25, and 26-30, respectively. 
Applicant has not pointed out where the new (or amended) claim is supported because Applicant has not provided a statement of support for the claim amendments nor does there appear to be a written description of the above limitations in the application as filed (see MPEP §2163.04)).
Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 18-22, the claimed “a front vehicle location unit…to…correct the received position information…excluding the second vehicle…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of ‘correcting the received information…excluding the second vehicle….’ Thus, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In addition, the limitation is indefinite because it is unclear whether the “second vehicle” is excluded from the correction or whether the “second vehicle” is excluded from the received position information.
As to claims 23-25, the limitation “correcting the received position information of the one or more surrounding vehicles excluding the matching surrounding vehicle according to the determined correction value” is indefinite because it is unclear whether the “matching surrounding vehicle” is excluded from the correction or whether the “matching surrounding vehicle” is excluded from the received position information.
As to claims 26-30, Examiners do not find a description of the corresponding structure (i.e., the algorithm) for the “front vehicle location unit” or the “position information correcting unit,” for performing the claimed function (see MPEP §2181(III)).
vehicles,” but not for the broader claimed “objects.”
Second, the algorithm for implementing the function “correcting the received position information of the one or more surrounding objects excluding the matching surrounding object according to the determined correction value” is not described in the specification because the specification does not describe “…excluding the matching surrounding object.”
Because Examiners do not find algorithms for implementing the functions for these claim terms, which are presumed to invoke §112(f), the “front vehicle location unit” and “position information correcting unit” are indefinite.  
Also, the “correcting the received position information of the one or more surrounding objects excluding the matching surrounding object according to the determined correction value” is indefinite because unclear whether the “matching surrounding object” is excluded from the correction or whether the “matching surrounding object” is excluded from the received position information.
Also as to claims 26-30, the claim phrase “a surrounding object information receiver configured to receive identifier information and position information of one or more surrounding objects…the received position information of the one or more surrounding objects excluding the surrounding object…” is indefinite because it is unclear whether the received identifier information includes or excludes the information and position information about “the surrounding object.”


(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.	
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Michael Fuelling at (571) 270-1367, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim phrase “by a sensor” in “obtaining, by a sensor, identifier information of a front travelling vehicle” is addressed in the analysis of prong #2 of step 2A, which is presented below.